Title: General Orders, 9 September 1779
From: Washington, George
To: 


        
          
            Head-Quarters Moore’s House [West Point]Thursday Septr 9th 1779.
            Parole  C. Signs
          
          The President of the Court of Inquiry on Colonel Hay has informed the Commander in Chief by the unanimous voice of the Court—“That Colonel Hay’s conduct in the matters of Inquiry was found not only unexceptionable but commendable as a faithful servant of the public; And as Mr Banker might be thought of for further employment the Court think themselves bound in duty to say that however he might have heretofore suffered in his private affairs & might be in needy circumstances and withal a well-meaning man he appeared to the Court to want that knowledge, activity and address necessary to discharge the offices he held or any other where the execution is attended with difficulties and embarrassments.
        
        
          After orders.
          The Commander in Chief having observed great irregularity in the different beats of the drum, requests a stricter attention to the regulations on this head, that all the drums of the line may begin and end as nearly as possible at the same time; But as in the present position of the army the rule of begining on the right cannot be so conveniently observed; while at this post the signals are to be given from the Ramparts of Fort-Arnold, taken up by the nearest troops and conveyed to the right and left through the line.
          Gun-firing in the morning will be as usual the signal for the reviellè, and ’till further orders a gun will be fired at sunset in the evening as the signal for the retreat: The troop will beat as heretofore and the tatoo at nine ôclock.
        
      